Citation Nr: 1748918	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-03 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for residuals, head contusion.

2. Entitlement to service connection for chronic low back disorder.

3. Entitlement to service connection for bilateral shoulder strain.

4. Entitlement to service connection for bilateral hip strain previously claimed as right thigh condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and friend


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO) denying the issues on appeal.

In January 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge; a copy of the hearing transcript is included in the record.

The issues of entitlement to service connection for bilateral shoulder strain and bilateral hip strain, previously claimed as right thigh condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The evidence of record is at least in equipoise as to whether the Veteran's current residuals, head contusion is causally or etiologically related to the Veteran's active duty service.

2. The Veteran's chronic low back disorder had its onset during his active duty service.




CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for residuals, head contusion have been met.  38 U.S.C.A. §§ 1131, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for chronic low back disorder have been met.  38 U.S.C.A. §§ 1131, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied for the claim before the Board by letter dated September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  

II. Service connection

In order to obtain service connection (under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303), the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court has held that, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases, including arthritis,  and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A. Residuals, Head Contusion

With regard to the first element of service connection, a current disability, the Veteran has a current diagnosis of migraines.  See March 2011 VA examination.

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, Veteran's service treatment records detail a September 1982 accident during service for which the Veteran was treated for a head injury.  See September 1982 service treatment records.
With regard to the third element of service connection, nexus, the Board finds that there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).

As noted above, the Veteran suffered a head injury during active duty in September 1982.  Further, during his January 2017 Board hearing, the Veteran testified to having 5-6 severe migraines headaches a year since his injury that last 8 to 12 hours. 

The Board finds that the Veteran, as lay person, is also competent to speak to manifestations or symptoms of migraines or headaches.  He is competent to express those observable symptoms of his disability, here migraine headaches, as he has to the March 2011 VA examiner.  Layno v. Brown, 6 Vet. App. 465 (1994).  Under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Here, the Board finds that headaches, or migraines, are of the type of medical condition in which a normal lay person can competently attest to.  Therefore, as the Board finds that the Veteran's both competent and credible to speak to the continuity of his symptoms since active service, the Board finds that the Veteran's claim must be granted on a presumptive basis, based on continuity of symptomatology.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017). 

The Board acknowledges the lack of contemporaneous treatment or medical records for nearly 30 years after the Veteran left service for the claimed disability.  However, again, the Board finds that the Veteran to be competent to speak to the fact that his headaches arose during service and those symptoms he experienced, and the fact that they continued after service.  Merely the lack of contemporaneous medical evidence after service for such condition is not a bar for warranting service connection on this basis.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  Furthermore, the Board finds that unlike other disabilities, headaches are of the type of disability which may not cause a person to seek a medical professional, and therefore, a lack of continuous treatment is not fatal to the Veteran's credibility.  Furthermore, the Veteran is competent to state a continuity of symptomatology of headaches, which were later diagnosed as migraine headaches.

Additionally, the Board acknowledges the negative nexus opinion by the March 2011 VA examiner.  The examiner provided an opinion regarding the etiology of the migraines as they related to events of the Veteran's active service.  While the VA examiners noted that there was no evidence of a continuous condition since his active service, the examiners basis were nearly exclusively based on the lack of service treatment records for migraines, without consideration of the Veteran's lay statements to the contrary.  Therefore, as the VA examiner did not assess the etiology of the migraines adequately, the Board cannot attribute probative value to that analysis. 

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the claim of entitlement to service connection for residuals, head contusion must be granted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2017).

B. Chronic Low Back Disorder

With regard to the first element of service connection, a current disability, the Veteran has a current diagnosis of thoracic and lumbar degenerative disc disease and spondylosis.  See March 2011 VA examination.

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, Veteran's service treatment records detail a September 1982 accident during service for which the Veteran was treated for a back injury.  See September 1982 service treatment records.

With regard to the third element of service connection, nexus, the Board finds that there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).

As noted above, the Veteran suffered a back injury during active duty in September 1982.  Further, during his January 2017 Board hearing, the Veteran testified to having increasing back pain since his injury in 1982.  

The Board finds that the Veteran, as lay person, is also competent to speak to manifestations or symptoms of his back disability.  He is competent to express those observable symptoms of his disability, here increasing pain, as he has to the March 2011 VA examiner.  Layno v. Brown, 6 Vet. App. 465 (1994).  Under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Here, the Board finds that increasing pain is of the type of medical condition in which a normal lay person can competently attest to.  Therefore, as the Board finds that the Veteran's both competent and credible to speak to the continuity of his symptoms since active service, the Board finds that the Veteran's claim must be granted on a presumptive basis, based on continuity of symptomatology.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017). 

The Board acknowledges the lack of contemporaneous treatment or medical records for nearly 30 years after the Veteran left service for the claimed disability.  However, again, the Board finds that the Veteran to be competent to speak to the fact that his back pain arose during service and those symptoms he experienced, and the fact that they continued after service.  Merely the lack of contemporaneous medical evidence after service for such condition is not a bar for warranting service connection on this basis.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  Furthermore, the Veteran is competent to state a continuity of symptomatology of back pain, which were later diagnosed as degenerative disc disease.

Additionally, the Board acknowledges the March 2011VA examiner inability to provide an opinion without resorting to mere speculation.  Therefore, as the VA examiner did not assess the etiology of the Veteran's back disability adequately, the Board cannot attribute probative value to that analysis or lack thereof. 

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the claim of entitlement to service connection for chronic low back disorder must be granted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2017).


ORDER

1. Entitlement to service connection for residuals, head contusion is granted.

2. Entitlement to service connection for chronic low back disorder is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

In March 2013, the Veteran attended a VA examination for his bilateral shoulder disability and his bilateral hip disability.  The examiner in both respective examinations declined to furnish an opinion on the basis of having to resort to mere speculation. 

In a January 2013 statement, the Veteran noted receiving treatment in Frankfort, Germany immediately following his September 1982 active service injury.  Further, he noted that he also received medical treatment for the issues on remand at Fort Polk, Louisiana, various chiropractors, and Dr. H. P. of Thomasville, Virginia.  

The Veteran attended a Board in January 2017.  During this hearing, he noted receiving treatment from Archibald Medical Center in the "1990's". 

Given the evidence stated above, the Board believes that on remand, an addendum opinion should be obtained as well as additional medical records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding relevant VA treatment records dated after March 2010.

2. Obtain and associate with the Veteran's electronic claims file any outstanding relevant VA service treatment records, particularly any from Frankfurt, Germany between September and December 1982.

3. Request the Veteran provide a release for relevant records of treatment from (1) Dr. H.P; (2) Archibald Medical Center, and (3) any other care providers treating the Veteran's bilateral shoulders and hips disabilities.  If he provides the necessary releases, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  

4. After obtaining all available records, obtain an addendum medical opinion from an examiner other than the March 2010 VA examiner addressing the etiology of the Veteran's bilateral shoulder disability and bilateral hip strain disability.

The claims file, to include a copy of this Remand, should be reviewed by the examiner. 

Upon review of the record, the examiner should address each of the following:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral shoulder disability had its onset in, or is otherwise related to the Veteran's period of active duty service?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip strain disability had its onset in, or is otherwise related to the Veteran's period of active duty service?

A complete rationale for any opinion expressed must be provided.  

5. Re-adjudicate the issues on appeal.  If the benefits sought are denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


